Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The invention is directed towards a nonobvious improvement to motor pumps. Specifically, Applicant claims a modular motor pump unit comprising: an outer housing with two open ends; two housing covers which can be attached to the open ends, and which form a hydraulic fluid reservoir with the outer housing; an electric motor which is arranged in the outer housing; a pump element which is arranged in the outer housing and can be driven by the electric motor; a connection portion which is arranged on the outside of the outer housing: at least one pressure channel extending from the pump element to the connection portion; and a return channel extending from the connection portion into an inside of the outer housing: an additional housing provided between the outer housing and at least one of the housing covers; and a heat exchanger element arranged in the additional housing: wherein the return channel is connected to the additional housing and the additional housing is connected to the hydraulic fluid reservoir.
While known art discloses similar motor pump units, none of the known prior art, alone or in combination, discloses such a motor pump where the heat exchanger is arranged in an additional housing that lies between the outer housing and a housing, with the return channel being connected to the additional housing. Therefore, the combination of features is considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boehler et al. (10400801), Sexton (6121698), Boster (4775293), Hughes et al. (20180335024), and Khazanov et al. (5616973) each teach a motor pump unit with a heat exchanger.
Neumair (6524084 and 9212655) and Neumair et al. (7448858) each teach a motor pump unit with a return channel connected to a fluid reservoir.
Groette et al. (10253886) teaches a motor pump with a heat exchanger connected with a return channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745